Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,726,949 B1. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below: 
Instant Application
US 10,726,949 B1 claim 1

1. A method of generating a 3D-platform representation of a tooth-specific platform for 5attachment of a dental appliance to a tooth of a patient, the method executable by a processor, the method comprising:
1. A method of generating a 3D-platform representation of a tooth-specific platform for a dental appliance for use with a tooth of a patient, the tooth-specific platform for attachment of the dental appliance to the tooth, the method executable by a processor, the method comprising:

acquiring, by the processor, a 3D-tooth representation of the tooth,
acquiring, by the processor, a 3D-tooth representation of the tooth,

the 3D-tooth representation having a surface and having been generated based on the tooth of the patient;
the 3D-tooth representation having a surface and having been generated based on the tooth of the patient;

defining, by the processor, an attachment zone on the surface of the 3D-tooth representation,
defining, by the processor, an attachment zone on the surface of the 3D-tooth representation,

the attachment zone having a zone perimeter enclosing a surface portion of the 3D-tooth representation corresponding to a surface portion of the tooth to which the tooth-specific platform is to be attached;
the attachment zone having a zone perimeter enclosing a surface portion of the 3D-tooth representation corresponding to a surface portion of the tooth to which the tooth-specific platform is to be attached;

generating, by the processor, the 3D-platform representation having (i) a tooth- oriented surface, (ii) a perimeter wall, and (iii) a tooth-opposite surface,
generating, by the processor, the 3D-platform representation having (i) a tooth-oriented surface, (ii) a perimeter wall, and (iii) a tooth-opposite surface,

 
the generating including:
6
 
projecting, by the processor, a print object onto the surface of the 3D-tooth representation,
6A
 
thereby defining a projected object matching at least a portion of the surface of the 3D-tooth representation;
6B
 
using, by the processor, the zone perimeter for cutting the projected object,
6C
 
thereby defining the tooth-oriented surface of the 3D-platform representation,
6D
the tooth-oriented surface matching the surface portion of the 3D-tooth representation and having a perimeter matching the zone perimeter, 
the tooth-oriented surface matching the surface portion of the 3D-tooth representation and having a perimeter matching the zone perimeter;
6E
 
extruding, by the processor, the tooth-oriented surface into a pre-determined direction,
6F
 
thereby defining a preliminary 3D-platform representation having (i) the tooth-oriented surface, (ii) a preliminary perimeter wall, and (iii) another surface;
6G
 
expanding, by the processor, the 3D-tooth representation by a pre-determined distance,
8A
 
thereby generating an expanded 3D-tooth representation having an expanded surface; and
8B
 
using, by the processor, the expanded surface for cutting the preliminary 3D-platform representation along the preliminary perimeter wall,
8C
 
thereby defining (i) the perimeter wall and (ii) the tooth-opposite surface of the 3D-platform representation,
8D
the perimeter wall extending (i) between the tooth-oriented surface and the tooth-opposite surface and (ii) away from the surface portion, and
the perimeter wall extending (i) between the tooth-oriented surface and the tooth-opposite surface and (ii) away from the surface portion, and

the tooth-opposite surface matching an expanded surface portion of the 3D-tooth representation.
the tooth-opposite surface matching an expanded surface portion of the 3D-tooth representation.




2. The method of claim 1, wherein the expanded surface portion does not match the surface portion.
2. The method of claim 1, wherein the expanded surface portion does not match the surface portion.




3. The method of claim 1, wherein the defining the attachment zone comprises:
3. The method of claim 1, wherein the defining the attachment zone comprises:

defining, by the processor, an attachment point on the surface of the 3D-tooth representation; and
defining, by the processor, an attachment point on the surface of the 3D-tooth representation; and

using, by the processor, the attachment point for defining the zone perimeter of the attachment zone, 
using, by the processor, the attachment point for defining the zone perimeter of the attachment zone,

the attachment point being enclosed by the zone perimeter of the attachment zone.
the attachment point being enclosed by the zone perimeter of the attachment zone.




4. The method of claim 3, wherein the using the attachment point for defining the zone perimeter of the attachment zone comprises: 
4. The method of claim 3, wherein the using the attachment point for defining the zone perimeter of the attachment zone comprises:

determining, by the processor, a minimum area for attaching the tooth-specific platform on the tooth; and
determining, by the processor, a minimum area for attaching the tooth-specific platform on the tooth; and

defining, by the processor, the zone perimeter of the attachment zone around the attachment point such that the zone perimeter encloses the surface portion having at least the minimum area.
defining, by the processor, the zone perimeter of the attachment zone around the attachment point such that the zone perimeter encloses the surface portion having at least the minimum area.




5. The method of claim 1, wherein the generating the 3D-platform representation comprises:
 

generating, by the processor, a preliminary 3D-platform representation; and
See 6-6G above

generating, by the processor, the 3D-platform representation from the preliminary 3D-platform representation.
See 8A-8D above




6. The method of claim 5, wherein the generating the preliminary 3D-platform representation comprises:
See 6 above

 projecting, by the processor, a print object onto the surface of the 3D-tooth representation, 
See 6A above

thereby defining a projected object matching at least a portion of the surface of the 3D-tooth representation; 
See 6B above

 using, by the processor, the zone perimeter for cutting the projected object,
See 6C above

 thereby defining the tooth-oriented surface of the 3D-platform representation, 
See 6D above

the tooth-oriented surface matching the surface portion of the 3D-tooth representation and having a perimeter matching the zone perimeter; 
See 6E above

extruding, by the processor, the tooth-oriented surface into a pre-determined direction,
See 6F above

thereby defining the preliminary 3D-platform representation having (i) the tooth-oriented surface, (ii) a preliminary perimeter wall, and (iii) another surface.
See 6G above




7. The method of claim 6, wherein the print object has a grid-type relief.
5. The method of claim 1, wherein the print object has a grid-type relief.




8. The method of claim 5,
 

wherein the generating the 3D-platform representation from the preliminary 3D-platform representation comprises: 
See 8A-8D above

expanding, by the processor, the 3D-tooth representation by a pre-determined distance,
See 8A above

thereby generating an expanded 3D-tooth representation having an expanded surface; 
See 8B above

using, by the processor, the expanded surface for cutting the preliminary 3D- platform representation along the preliminary perimeter wall,
See 8C above

thereby defining (i) the perimeter wall and (ii) the tooth-opposite surface of 15the 3D-platform representation.
See 8D above




9. The method of claim 1, wherein the method further comprises: 
6. The method of claim 1, wherein the method further comprises:

triggering, by the processor, manufacture of the tooth-specific platform based on the 3D-platform representation.
triggering, by the processor, manufacture of the tooth-specific platform based on the 3D-platform representation.




10. The method of claim 9, wherein the manufacture is performed by an additive manufacturing technique.  
7. The method of claim 6, wherein the manufacture is performed by an additive manufacturing technique.




11. The method of claim 9, wherein the manufacture is performed by a melting technique.
8. The method of claim 6, wherein the manufacture is performed by a melting technique.




12. The method of claim 1, wherein the method further comprises:
9. The method of claim 1, wherein the method further comprises:

generating, by the processor, a 3D-bracket representation of a bracket to be to be attached to the tooth, the bracket being the dental appliance.
generating, by the processor, a 3D-bracket representation of a bracket to be to be attached to the tooth, the bracket being the dental appliance.




13. The method of claim 12, wherein the method further comprises: 
10. The method of claim 9, wherein the method further comprises:

triggering, by the processor, manufacture of the tooth-specific platform and of the bracket based on the 3D-platform representation and on the 3D-bracket representation.  
triggering, by the processor, manufacture of the tooth-specific platform and of the bracket based on the 3D-platform representation and on the 3D-bracket representation.




14. The method of claim 13, wherein the tooth-specific platform and the bracket are integrally fabricated.  
11. The method of claim 10, wherein the tooth-specific platform and the bracket are integrally fabricated.




15. The method of claim 14, wherein the tooth-specific platform and the bracket are integrally fabricated by an additive manufacturing technique.
12. The method of claim 11, wherein the tooth-specific platform and the bracket are integrally fabricated by an additive manufacturing technique.



	Claims 16-20 of the instant application recite substantially similar limitations as claims 1-5 of the instant application and thus are rejected for substantially similar reasons. See also claims 13-16 of the ‘949 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0363782 to Wiechmann et al (hereinafter Wiechmann) in view of US 2009/0017410 to Raby et al (hereinafter Raby).
Regarding claim 1, Wiechmann discloses a method of generating a 3D-platform representation of a tooth-specific platform for attachment of a dental appliance to a tooth of a patient (Abstract & Fig. 19), the method comprising: 
acquiring a 3D-tooth representation of the tooth, the 3D-tooth representation having a surface and having been generated based on the tooth of the patient ([0104] discloses acquiring a 3D representation of a patient’s tooth to produce a bonding pad using a 3D graphics program as shown in Fig. 10); 
defining an attachment zone on the surface of the 3D-tooth representation, the attachment zone having a zone perimeter enclosing a surface portion of the 3D-tooth representation corresponding to a surface portion of the tooth to which the tooth-specific platform is to be attached ([0106] discloses that following multiple points being defined on the surface of the tooth, the computer automatically generates a 3D polygon enclosing a surface portion of the tooth, i.e., an attachment zone having a zone perimeter); 
generating the 3D-platform representation having (i) a tooth- oriented surface, (ii) a perimeter wall, and (iii) a tooth-opposite surface (Annotated Fig. 19 shows the rendered 3D platforming includes a surface 24 is oriented toward tooth 16, perimeter wall 99, and surface 26 is a tooth opposite surface), 
the tooth-oriented surface matching the surface portion of the 3D-tooth representation and having a perimeter matching the zone perimeter (Annotated Fig. 19 & [0062] discloses that the tooth facing surface matches the surface of the tooth; Figs. 9a-11 & [0106] discloses that the perimeter of the pad matches the perimeter of the object discussed above as being interpreted as the zone perimeter), the perimeter wall extending (i) between the tooth-oriented surface and the tooth-opposite surface and (ii) away from the surface portion (Annotated Fig. 19), and the tooth-opposite surface matching an expanded surface portion of the 3D-tooth representation ([0077] discloses that the tooth opposite surface 26 corresponds to the tooth facing surface 24 which as disclosed in [0082] is a negative copy of the 3D tooth surface; [0107] goes on to explain that the tooth opposite surface is created by taking the normal vector from the tooth surface creating a second surface that is typically 0.3mm thick, this is interpreted as creating a second surface by expanding the surface portion).

    PNG
    media_image1.png
    597
    568
    media_image1.png
    Greyscale

Although Wiechmann discloses using a computer for three dimensional bracket design including generating and storing three dimensional virtual models, Wiechmann does not explicitly disclose the method is executable by a processor and that the individual steps of the method are performed by the processor.
Raby teaches that it was old and well known in the art of computerized orthodontic design, before the effective filing date of the claimed invention, for the method to be executable by a processor and that the individual steps of the method are performed by the processor ([0118] discloses that the functions described in the application are implemented by a processor). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of the method is executable by a processor and that the individual steps of the method are performed by the processor of Raby with teaching of using a computer to execute the steps of the method of Wiechmann since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the method being executable by a processor and that the individual steps of the method are performed by the processor of the secondary reference (Raby) for the method being executable by a computer of the primary reference (Wiechmann). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Regarding claim 2, depending on claim 1, Wiechmann further discloses wherein the expanded surface portion does not match the surface portion (Annotated Fig. 19, Fig. 3A & [0107] disclose that the expanded surface portion, i.e., the tooth opposite surface 26, is created by expanding the tooth surface by taking a normal vector of the surface, i.e., the tooth opposite surface is creating by creating a surface 0.3mm in distance perpindicular to the tooth surface. While this surface will have a similar shape it does not exactly match the tooth surface as can be seen in the figures.).

Regarding claim 3, depending on claim 1, the modifed combination of Wiechmann/Raby further discloses wherein the defining the attachment zone comprises: 
defining, by the processor, an attachment point on the surface of the 3D-tooth representation (Wiechmann [0042] discloses that the location of the bracket body, interpreted as an attachment point, is defined at any location by a user operating the computer system; [0106] discloses that the computer receives and depicts, i.e., defines, multiple points on the surface of the tooth where the pad will be attached to the surface of the tooth; Raby [0118] discloses that the functions described in the application are implemented by a processor); and 
using, by the processor, the attachment point for defining the zone perimeter of the attachment zone, the attachment point being enclosed by the zone perimeter of the attachment zone ([0106] discloses that following multiple points being defined on the surface of the tooth, the computer automatically generates a 3D polygon enclosing the attachment points creating the zone perimeter; Raby [0118] discloses that the functions described in the application are implemented by a processor).

Regarding claim 4, depending on claim 3, the modified combination of Wiechmann/Raby further discloses wherein the using the attachment point for defining the zone perimeter of the attachment zone comprises: 
determining, by the processor, a minimum area for attaching the tooth-specific platform on the tooth (Wiechmann [0083] discloses determing minmum area for attaching the tooth specific platform, e.g., a lingual bracket needs to be a minmum of 70% of the tooth surface area; Raby [0118] discloses that the functions described in the application are implemented by a processor); and 
defining, by the processor, the zone perimeter of the attachment zone around the attachment point such that the zone perimeter encloses the surface portion having at least the minimum area (Wiechmann Fig. 4 & [0084] disclose a 3D representation of a pad where the zone perimeter of the pad 18 encloses at least the minimum area, e.g., 50% of the tooth surface; Raby [0118] discloses that the functions described in the application are implemented by a processor).

Regarding claim 5, depending on claim 1, the modified combination of Wiechmann/Raby further discloses wherein the generating the 3D-platform representation comprises: 
generating, by the processor, a preliminary 3D-platform representation (Wiechmann Fig. 9B discloses generating a preliminary 3D platform representation; Raby [0118] discloses that the functions described in the application are implemented by a processor); and 
generating, by the processor, the 3D-platform representation from the preliminary 3D-platform representation (Wiechmann Fig. 10 discloses generating the 3D representation from the preliminary 3D platform representation; Raby [0118] discloses that the functions described in the application are implemented by a processor).

Reagrding claim 9, depending on claim 1, the modified combination of Wiechmann/Raby further discloses wherein the method further comprises: 
triggering, by the processor, manufacture of the tooth-specific platform based on the 3D-platform representation (Wiechmann [0025] discloses triggering manufacture of the customized bracket and platform; Raby [0118] discloses that the functions described in the application are implemented by a processor).

Reagrding claim 10, depending on claim 9, wherein the manufacture is performed by an additive manufacturing technique (Wiechmann [0096]).

Regardomg claim 11, depending on claim 9, the modified combination of Wiechmann/Raby further discloses wherein the manufacture is performed by a melting technique (Wiechmann [0097]).

Regarding claim 12, depending on claim 1, the modified combination of Wiechmann/ Raby further discloses wherein the method further comprises: 
generating, by the processor, a 3D-bracket representation of a bracket to be to be attached to the tooth, the bracket being the dental appliance (Fig. 19 & Abstract; Raby [0118] discloses that the functions described in the application are implemented by a processor).

Regarding claim 13, depending on claim 12, the modified combination of Wiechmann/ Raby wherein the method further comprises: 
triggering, by the processor, manufacture of the tooth-specific platform and of the bracket based on the 3D-platform representation and on the 3D-bracket representation (Wiechmann [0025] discloses triggering manufacture of the customized bracket and platform; Raby [0118] discloses that the functions described in the application are implemented by a processor).

Regarding claim 14, depending on claim 13, wherein the tooth-specific platform and the bracket are integrally fabricated ([0096] discloses that the bracket and pad, i.e., platform, are joined into one 3D object and are fabricated using, e.g., laser sintering, which is a form of additive manufacturing and thus are interpreted as being integrally fabricated).

Regarding claim 15, depending on claim 14. wherein the tooth-specific platform and the bracket are integrally fabricated by an additive manufacturing technique (Wiechmann [0096]). 

Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for substantially the same reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 2, and, as such, is rejected for substantially the same reasons as given above.

Claim 18 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for substantially the same reasons as given above.

Claim 19 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for substantially the same reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686